Citation Nr: 1012120	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent 
for mixed-type headaches, to include tension, estrogen 
withdrawal, and migraine.

3.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder.

4.  Entitlement to service connection for a right thumb 
condition, to include degenerative joint disease of the 
carpal metacarpal joint, also referred to as a right wrist 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran has unverified active duty service in the United 
States Air Force from December 1992 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which denied entitlement to 
service connection for a right thumb/wrist condition, and 
granted service connection for the remaining issues presently 
on appeal, establishing the initial ratings from which the 
Veteran now seeks increased compensation.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Pittsburgh, 
Pennsylvania in July 2006 to present testimony on the issues 
on appeal.  The hearing transcript has been associated with 
the claims file.

The Board notes that the Veteran initially filed an explicit 
claim for service connection of degenerative joint disease of 
the right thumb carpal metacarpal joint.  See VA Form 21-526, 
June 2004.  Upon adjudication at the RO, this claim was 
expanded to include symptomatology affecting the right wrist, 
apparently due to service treatment records reflecting 
simultaneous complaints regarding the right wrist and 
fingers, to include the thumb, during service.  See Rating 
decision, September 2004; see also Service treatment records.  
Upon examination in May 2009, the Veteran protested that she 
had never sought service connection for a right wrist 
condition.  However, as the right wrist matter has been 
adjudicated concurrently with the right thumb matter 
throughout the course of the present appeal, and as such is 
properly perfected and before the Board, the Board finds it 
necessary to preserve this structure addressing both the 
right thumb and wrist complaints.  As such, the issue is 
framed as seen on the cover page above.    

This appeal was subject to a prior remand by the Board in May 
2008 to ensure compliance with due process requirements.  
Unfortunately, the evidentiary record has not been adequately 
developed in compliance with the prior Board remand 
instructions with regard to the issues of an increased 
initial rating for the Veteran's service-connected depression 
and service connection for a right hand and/or wrist 
condition.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's GERD is primarily manifested by occasional 
reflux symptoms with midepigastric abdominal pain after 
eating a large meal, with some decrease in appetite reported.  
These symptoms are described as improving after a recent 
increase in medication, and as not interfering with the 
Veteran's job, school, or activities of daily living.  

2.  The Veteran's service-connected mixed-type headaches are 
manifested by prostrating attacks occurring at least once per 
month over a period of several months, but are not completely 
prostrating and prolonged attacks such that they are 
productive of severe economic inadaptability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
gastroesophageal reflux disease are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.20, 4.27, 4.21, 4.114, Diagnostic Code 7399-7346 (2009).

2.  The criteria for a 30 percent rating for mixed headaches 
are met throughout the appellate period.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.20, 4.27, 4.21, 4.124a, Diagnostic Code 
8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

Due to the nature of these claims regarding headaches and 
GERD, as they are specifically appeals of the initial ratings 
assigned in conjunction with the grants of service 
connection, adequate notice was not delivered prior to the 
initial assignment of the ratings.  However, once service 
connection is granted, the claim is substantiated and prior 
notice defects are rendered non-prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Thus, VA's duty to notify 
with respect to these claims has been satisfied.

Nonetheless, in June 2008, the AOJ notified the Veteran of 
information and evidence necessary to substantiate her claims 
for higher initial ratings.  This notice provided the Veteran 
with the process by which disability ratings are determined, 
explaining that ratings are assigned from 0 to 100 percent, 
based on the rating schedule, depending on the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA also has a duty to assist the Veteran with respect to her 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2009).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records relevant to the present claims have been 
secured.  The Veteran was medically evaluated in conjunction 
with her claims.  The duty to assist has been fulfilled.

Disability Evaluation

The Veteran seeks a higher evaluation for her service-
connected headaches and GERD, currently evaluated, 
respectively, as 10 and zero percent disabling.  Disability 
evaluations are determined by application of VA's Schedule 
for Rating Disabilities, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of 
two ratings applies under a particular diagnostic code (DC), 
the higher evaluation is assigned if the disability more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, in the present case, the symptoms of 
the Veteran's service-connected headaches and GERD have 
remained relatively constant throughout the appellate period.  
Thus, staged ratings are not necessary here.  

In this case, neither mixed headaches nor gastroesophageal 
reflux disease is listed in the Schedule for Rating 
Disabilities.  Accordingly, the Veteran's disabilities were 
rated under the criteria for migraine and hiatal hernia, 
which are diseases closely related to those experienced by 
the Veteran in which not only the functions affected, but 
also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  Specifically, 
when an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up," meaning that the first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part of the body involved, and the last 2 
digits will be "99."  38 C.F.R. § 4.27 (2009).  For 
example, in this case, Diagnostic Code 8199 is used to 
identify unlisted miscellaneous neurological conditions, the 
additional code following the hyphen, 8100, is the diagnostic 
code for migraine headache by which the Veteran's unlisted 
disability is analogously rated.  Similarly, GERD, as an 
unlisted digestive condition is denoted as 7399, rated 
analogously to hiatal hernia at DC 7346.  See, e.g., Rating 
decision code sheet, September 2004.  

As a final preliminary matter, it is noted that the Board has 
thoroughly reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of the voluminous medical 
evidence submitted by the Veteran or obtained on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but need not 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, with respect to each claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to a veteran).



Gastroesophageal reflux disease (GERD) 

Service connection was established for GERD by rating 
decision in September 2004 and evaluated as noncompensably 
disabling under DC 7399-7346, effective in April 2004.  As 
described above, the Veteran's GERD is rated by analogy under 
DC 7346.  The Board has reviewed the various diagnostic codes 
available under the schedule of ratings for the digestive 
system, but finds no diagnostic code to be more appropriate 
than that used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

Under DC 7346, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptoms combinations productive of severe impairment of 
health are rated as 60 percent disabling.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health is 
rated as 30 percent disabling.  Two or more of the symptoms 
for the 20 percent evaluation of less severity are rated as 
10 percent disabling.  38 C.F.R. § 4.114 (2009).

Upon examination in July 2004, the Veteran described 
experiencing "a lot" of acid reflux symptoms until several 
years prior when a physician in Germany had changed her 
medication based upon a connection between the Veteran's 
allergic rhinitis, postnasal drip, and acid reflux.  As long 
as the Veteran remained on the medication, her GERD was 
described as controlled.  VA examination, July 2004.  This 
finding is consistent with a June 2004 private family 
practice notation that indicated a diagnosis of reflux, but 
that no additional action or treatment was needed with 
respect to this condition, other than continuing the present 
medication.  

Although portions of the Veteran's July 2006 hearing 
testimony with respect to her GERD symptomatology were 
inaudible and not recorded in the transcript from that 
hearing, it is clear that the Veteran described experiencing 
daily reflux symptoms that she believed would preclude her 
from eating if she did not take her medication.  She then 
described an increase in her reflux medication.  Board 
hearing transcript, July 2006.  Subsequently, upon 
examination in May 2009, the Veteran described having no 
endoscopy or new diagnostic testing.  She denied any 
difficulty swallowing, or dysphagia, as well as vomiting, 
anemia, hematemesis, discolored bowel movements or emesis.  
She denied any chest, shoulder, or arm pain due to her reflux 
symptoms.  She reported decreased appetite and occasional 
reflux after eating a large meal, with reflux symptoms or 
regurgitation tending to occur several times per week.  Since 
her increase in medication, the Veteran described her 
appetite as improved with a little bit of reduction in reflux 
symptoms.  VA examination, May 2009.  

With current reflux symptoms, the Veteran described 
experiencing abdominal pain, at a level of 2 or 3 (presumed 
to be on the commonly used scale of increasing severity from 
1 to 10).  These episodes last approximately 1 hour once per 
week with fair relief from her current medication.  The 
Veteran stated that GERD did not interfere with her 
activities of daily living described as bathing, dressing, 
cooking, cleaning, or laundry and did not interfere with her 
job or school.  Id.  These findings are essentially 
consistent with the Veteran's VA treatment records which 
describe a history of GERD, stable under medication.  See, 
e.g., VA primary care notation, June 2007.  

Based upon the foregoing, the Board finds that a compensable 
evaluation for the Veteran's GERD symptoms is not warranted 
at this time.  Specifically, VA disability compensation is 
based on average impairment of earning capacity, and the 
Veteran states that she does not experience any impairment in 
work, school, or activities of daily living based upon her 
GERD symptoms.  As such, by the Veteran's own description, 
there is no impairment of earning capacity due to GERD.  The 
Veteran does not describe GERD symptoms productive of severe 
impairment of health, to include vomiting, material weight 
loss and hematemesis or melena with moderate anemia.  She 
does not experience persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal, arm, or shoulder pain.  Her GERD 
symptoms are not productive of considerable impairment of 
health.  Thus, the ratings available at 60 and 30 percent are 
not warranted.  38 C.F.R. § 4.114, DC 7346. 

The 10 percent evaluation is the only remaining schedular 
criteria for consideration, which requires two or more of the 
above described symptoms at the 30 percent level.  Here, the 
most recent examiner notes that the Veteran reports 
experiencing reflux symptoms, or regurgitation, tending to 
occur several times per week, improved somewhat after a prior 
increase in medication.  The Veteran also described 
relatively mild abdominal pain lasting approximately one hour 
once per week.  The Board has duly considered whether this 
constitutes two or more of the symptoms described at the 30 
percent evaluation of less severity, such that a 10 percent 
rating might be warranted.  

However, the most recent examination explicitly excluded 
symptoms of dysphagia and substernal, arm, or shoulder pain.  
There is no evidence of pyrosis or heartburn symptoms 
described by the Veteran.  See VA examinations, supra; 
Dorland's Illustrated Medical Dictionary 1586 (31st ed. 2007) 
(defining pyrosis).  Thus, eliminating these factors, the 
only remaining symptomatology potentially relevant at the 30 
percent level are "persistently recurrent epigastric 
distress with...regurgitation."  However, the Board finds that 
in this case, reflux symptoms described as regurgitation are 
the primary recurring epigastric distress experienced by the 
Veteran.  Therefore, the Board finds that these entities, 
epigastric distress represented by regurgitation, cannot be 
construed to be two separate symptoms for the purpose of 
meeting the 10 percent evaluation.  To do so would 
overcompensate the Veteran for any loss of earning capacity, 
essentially resulting in forbidden pyramiding.  See, e.g., 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 
(2009).  

The Board further finds that the mild occasional abdominal 
pain described by the Veteran as totaling approximately one 
hour per week, generally resolved by medication, does not 
constitute or approximate the persistently recurrent 
epigastric distress as contemplated by the relevant 
diagnostic criteria.  In all, two or more of the symptoms 
present at the 30 percent evaluation are not found in this 
Veteran's case.  Thus, an increased rating for the Veteran's 
symptoms of GERD is not warranted at this time.  The Veteran 
is nonetheless encouraged to reapply should she experience a 
future worsening of her GERD-related symptomatology.  



Mixed headaches

With respect to the Veteran's service-connected headaches, 
however, the Board finds that a rating in excess of the 
current 10 percent is warranted.  The Veteran's mixed-type 
headaches, consisting of tension, migraine, and estrogen 
withdrawal headaches, are rated analogously to migraine at DC 
8100.  Migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months are rated 10 percent disabling.  Migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a.  

During hearing testimony provided in July 2006, the Veteran 
described "non-functioning" headaches where she cannot do 
anything but must lie down and rest, as occurring at least 
once a month.  The Board finds that the described headaches 
are consistent with the characteristic prostrating attacks 
described by the rating criteria.  The frequency described by 
the Veteran is consistent with the criteria at the 30 percent 
rating.  Id.  

Upon most recent examination in May 2009, the Veteran 
described migraine and tension headaches occurring three to 
four times per week to a pain level of 6, ranging in duration 
from a few hours to all day.  She described the all-day 
headaches as occurring twice per week.  During these 
headaches, she lies down, when possible, for up to three 
hours.  The Veteran also experiences estrogen withdrawal 
headaches related to her menstrual cycle.  She stated that 
she is incapacitated by these headaches approximately 3 days 
per month with a pain level of 9, and that she goes to bed 
early when experiencing them.  She further stated that she is 
unable to lie down for the duration of these hormone-related 
headaches due to the requirements of her job and caring for 
her children.  As such, although the Veteran describes 
frequent severe headaches, the Board does not find that 
completely prostrating and prolonged attacks occur very 
frequently such that they are productive of severe economic 
inadaptability.  Thus, the Veteran's service-connected 
headaches warrant a 30 percent rating, and no higher.  
38 C.F.R. § 4.124a, DC 8100.  

Conclusion

Lastly, in reaching the above decisions, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable.  Instead, at the time of most recent 
examination, the Veteran reported participating in a VA 
vocational program in which she was working as a clerk at VA.  
See, e.g., VA examination by Dr. JF, May 2009.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted at this time.




ORDER

An initial compensable rating for gastroesophageal reflux 
disease is denied. 

An initial 30 percent rating for mixed-type headaches, to 
include tension, estrogen withdrawal, and migraine, is 
granted throughout the appellate period, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for a right thumb and/or wrist condition 
and increased rating for the Veteran's service-connected 
depression are ready for Board adjudication.  See 38 C.F.R. 
§ 19.9 (2009).  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that she is afforded every possible consideration.

Initially, the Board must note that as a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders, this Veteran must be 
afforded the examinations previously requested by the Board 
in the May 2008 remand, to include the specific 
determinations requested at that time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

A medical opinion is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability will be a fully informed one.  See Floyd v. 
Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Specifically, the United States Court of Appeals 
for Veterans Claims has held that a medical examination 
report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion must support its 
conclusion with an analysis that the Board can consider and 
weigh against any contrary opinions).  

Here, the May 2009 VA examination report by Nurse 
Practitioner MH, apparently reviewed by Dr. MD, is inadequate 
for the purposes of a determination with respect to service 
connection for a right thumb/wrist condition in that it does 
not offer the examiners' opinion as to whether a right wrist 
condition is as likely as not secondary to the Veteran's 
service-connected right finger disabilities.  The Board 
acknowledges the Veteran's statement to the examiner that she 
did not intend to file a claim for a right wrist condition, 
however, as discussed above, because the right thumb matter 
has been consistently adjudicated by the RO to include the 
right wrist, and the right wrist matter was explicitly 
remanded for development by the Board, the examiner must 
address the right wrist issue unless the Veteran formally 
withdraws the claim for service connection of a right wrist 
condition that is currently before the Board.  Furthermore, 
the list provided by the May 2009 examiner under the heading 
of "diagnoses" offers an unclear statement as to whether 
there is a currently diagnosed right wrist sprain, or any 
chronic residuals of a prior strain.  The examiner also 
offers somewhat inconsistent statements as to whether there 
is or is not a current diagnosis of arthritis of the carpal 
metacarpal (CMC) joint of the right thumb.  This is a 
threshold matter for the explicit claim for service 
connection made by the Veteran.  38 C.F.R. § 3.303 (2009).  A 
new examination of the right thumb and wrist is required.  

In addition, the May 2009 VA mental disorders examination 
report by Dr. JF contains conflicting statements with respect 
to the current severity of symptoms of the Veteran's service-
connected depression, to include whether an increase in 
severity since the last examination did or did not occur.  An 
addendum to this examination report with the clarifications 
requested below is required.  



Accordingly, the case is REMANDED for the following action:

1.  Request an addendum to the May 2009 
mental disorders examination report 
from Dr. JF, the same practitioner 
conducting the prior examination, if 
possible.  If Dr. JF is unavailable, 
request an addendum opinion from an 
appropriate provider.  An adequate 
supporting rationale should be provided 
for each opinion reached.  

If the selected Compensation & Pension 
examiner determines that he or she is 
unable to provide the requested 
information without additional 
examination of the Veteran, schedule 
the Veteran for a new VA mental 
disorders examination.

The examiner is requested to respond to 
the following with respect to the May 
2009 examination report:

	(a) The Veteran is described as scoring 
32 on the Beck Depression Inventory II, 
indicative of the "severe" range of 
depression.  However, she is ultimately 
described as having "mild" symptoms of 
major depressive disorder.  Please 
reconcile the objective test result 
with the diagnostic findings in terms 
understandable to the layperson. 
	(b)  The Veteran is described as having 
an increase in depression and anxiety 
stemming from events beginning in 
October 2008.  The examiner stated 
"Given that her current increase in 
symptoms is related to recent events, 
it is more likely than not that her 
functioning will return to baseline 
once she is able to cope more 
effectively with those stressors and 
the impact of those stressors."  
However, the examiner subsequently 
stated "There has been no increase in 
severity since the last examination."  
Please resolve, to the extent possible, 
what increase, if any, occurred in 
severity of depressive symptoms between 
VA examinations rendered in July 2004 
and May 2009.  
	(c)  Clarify whether any identified 
increase in depressive symptomatology 
represents a permanent worsening of the 
underlying condition or a temporary 
flare-up.
	(d)  Provide an overall opinion 
concerning the degree of social and 
industrial impairment resulting from 
the Veteran's depression, as of the 
most recent VA psychiatric examination.  

	2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any currently diagnosed 
right thumb and/or right wrist 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted. 

The examiner is then requested to:
(a)  State all currently diagnosed 
disabilities of the right thumb and/or 
right wrist; 
(b)  Explicitly include or exclude a 
current diagnosis of arthritis or 
degenerative joint disease of the right 
thumb CMC joint;
(c)  Explicitly include or exclude a 
current diagnosis of right wrist 
sprain, or chronic residuals thereof;
(d)  Opine, with adequate supporting 
rationale, whether any current right 
thumb or right wrist disability was 
more likely than not (probability 
greater than 50 percent); at least as 
likely as not (probability of at least 
50 percent); or less likely than not 
(probability less than 50 percent) 
incurred in or aggravated by active 
military service;
(e)  If arthritis of one or more joints 
of the right thumb or right wrist is 
currently diagnosed, identify whether 
it is at least as likely as not, based 
upon the evidence of record, that any 
such arthritis was present within one 
year from the Veteran's discharge from 
active military service in April 2004; 
(f) Opine whether it is at least as 
likely as not that any currently 
diagnosed right thumb or right wrist 
disability was caused or aggravated by 
the Veteran's service-connected 
fractures of the right middle and 
little fingers.

3.  In an effort to prevent the need 
for additional remand in this appeal, 
the RO is requested to review the 
resulting examination reports or 
addendums carefully to ensure that each 
of the above-requested elements is 
addressed.  If not, any inadequate 
report must be returned to the 
examiner(s) for additional comment on 
the matters requested in this remand.  

4.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and her representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination, or examinations, which may be 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending any requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


